DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 4-7 and 10-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
For claims 4 and 10, the prior art of record fails to disclose, reasonably suggest, or render obvious, in combination with all the given limitations, a system or a method thereof comprising a motor; a drive electronics circuit; and microprocessor electrically coupled to the drive electronics circuit and operable to:
perform a rough adjustment of the rotor speed when a difference between the determined rotor speed and a specified target speed exceeds a specified rotor speed threshold, the rough adjustment of the rotor speed performed during a complete revolution of the rotor by not supplying a current pulse to no more than half of the phase windings of the plurality of phase windings; and 
perform a fine adjustment of the rotor speed after the rough adjustment when the determined rotor speed is larger than the specified target speed and when the difference between the determined rotor speed and the specified target speed is smaller than the specified threshold by switching on at least one switchable electrical resistor of the drive electronics for at least one subsequent commutation phase by at least one electronic switching element of the drive electronics.
Claims 5-7 and 12-15 are allowed because they depend on claim 4.
Claims 11 and 16-17 are allowed because they depend on claim 10.
The prior art made of record in form 892 and 1449, discloses a motor assembly. One of the closest prior art US 7,187,853 B2 to Mayer discloses motor control system for controlling speed of a DC motor, wherein the motor control system comprises a control module provided  to generate pulsed signals and n field-effect transistors which are cascade-like supplied one after each other dependent on the pulse duty factor of a pulse width modulation with pulse signals the frequency of which is smaller 20 Hz whereby the power losses in the FETs are minimized by the resistors connected thereafter. In the examiner’s opinion the claims are deemed to be directed to a non-obvious improvement over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI T DINH whose telephone number is (571)270-3852. The examiner can normally be reached (571)270-3852.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571)272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAI T DINH/Primary Examiner, Art Unit 2846